PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Uppaluri V. Saradhi, et al. 
Application No. 16/190,022
Filed: November 13, 2018
For: METHODS AND APPARATUS FOR EFFICIENT CONTAINER LOCATION DATABASE SNAPSHOT OPERATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Petition for Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(b), filed July 20, 2021, which is being treated under the unintentional provisions of 37 CFR 1.137(a)1.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Mark C. Van Ness appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The petition is GRANTED.

The application became abandoned for failure to file a proper reply to a final Office action, mailed January 7, 2021, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is April 8, 2021.    

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,360.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $2,100.00; and (3) an adequate statement of unintentional delay2.



Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions



    
        
            
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).
        2 37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.